Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2018

                                    No. 04-17-00730-CR

                                  Terrence Jerome BYRD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR9362W
                         Honorable Olin B. Strauss, Judge Presiding


                                      ORDER

        Appellant’s motion for extension of time is GRANTED. We ORDER appellant to file his
brief on or before April 16, 2018.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court